UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02277_ ­­ Value Line Income and Growth Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 220 East 42nd Street New York, NY 10017-5891 A N N U A L R E P O R T D e c e m b e r 3 1 , 2 0 1 0 DISTRIBUTOR EULAV Securities LLC 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Value Line Income and Growth Fund, Inc. Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00078084 Value Line Income and Growth Fund, Inc. To Our Value Line Income To Our Shareholders (unaudited): Enclosed is your annual report for the year ended December 31, 2010. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Income and Growth Fund Inc. (the “Fund”) earned a total return of 10.55% in 2010. This compared with a total return of 15.06% for the Standard & Poor’s 500 Index(1) and a total return of 6.20% for the Barclays Capital US Government/Credit Bond Index(2). The Fund’s asset allocation changed little during 2010. Allocation to common stocks and to bonds convertible into common stock remained at about 62% of total assets. Sector distribution among these holdings is similar to that of the S&P 500, though the Fund did benefit from an underweighting in the Financial Services sector during the year. Bond holdings remained between 15%-18% of total assets in the period, but we increased the allocation to corporate bonds and reduced holdings of U.S. Treasuries and agencies in order to bolster the Fund’s income. Cash equivalents in the Fund remain high, at approximately 20% of assets, as we remain patient for better investment opportunities. Lipper Inc., the mutual fund advisory firm, awards its top Lipper Leader rating to your Fund for both Total Return and Consistent Return versus its peers in the Mixed-Asset Target Allocation Moderate category, as of January 2011. Morningstar awards the Fund an overall rating of Four Stars based on a Return rating of Above Average and a Risk rating of Below Average relative to the Fund’s peer group. In the current setting, a well-diversified and balanced approach will produce the best investment results on a reward/risk basis, we believe. Our goal always is to preserve capital in the short term, while generating good total returns (income plus growth of capital) over the long term. Thank you for investing with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. The Barclays Capital US Government/Credit Bond Index consists of government, investment-grade and mortgage-backed bonds and is representative of the broad bond market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 Value Line Income and Growth Fund, Inc. and Growth Fund Shareholders Economic Observations (unaudited) The business expansion’s underpinnings are clearly strengthening as the new year unfolds. For example, the nation’s gross domestic product, which grew by a solid 3.2% in the final quarter of 2010, is likely to push forward by a little more than 3% in the current three months, and then sustain that moderate pace for the full year. Overall, we expect this stable, but not eyecatching, expansion to stay in place for the next several years, underpinned by additional gains in consumer and industrial activity and, later on, by belated recoveries in housing and employment. Here is a look at where we stand: Economic Growth: We expect growth to total a bit more than at 3% in the first quarter of 2011. The economy should then remain on that plateau, on average, throughout the rest of 2011. For now, we expect lackluster job growth and listless housing to be countered by improving industrial demand and modest gains in retail sales. This combination probably will keep the U.S. economy moving moderately forward over the early years of this decade. Thereafter, gains in employment and housing should step in to sustain the expansion through the mid-decade, at least. Inflation: Pricing pressures, which have been largely absent for the past several years, are beginning to heat up, on the strength of rising quotations for oil, gold, silver, a range of industrial commodities, and food. Importantly, wage inflation is low and does not figure to increase notably in the absence of a much lower jobless rate. On the other hand, the threat of deflation, or falling prices, appears to be lessening. Overall, we see a gradual uptick in pricing pressures for the next couple of years, but, at this point, do not envision a full-blown inflation surge evolving. Interest Rates: The Federal Reserve probably will keep short-term interest rates at current historically low levels until 2012. The central bank, which is worried about achieving durable economic growth, earlier put into place a stepped-up monetary stimulus program in which it is buying Treasury issues in an attempt to drive up fixed-income prices and drive down yields. The rationale here is to lower debt levels to a point where it becomes attractive for consumers to boost their borrowingsand thus increase their spending on houses and cars. It is a risky undertaking, especially in the wake of the recent step-up in inflation. And, thus far, the results have not been as good as advertised, as the aforementioned gains in business activity have sent long-term interest rates higher, to the chagrin of current bond holders, those seeking a mortgage, or those hoping to refinance an existing one. Corporate Profits: Earnings rose strongly in 2010, boosted mostly by better cost management. However, such gains may lessen going forward, unless our economic growth assumptions prove conservative. 3 Value Line Income and Growth Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Income and Growth Fund, Inc. to that of the S&P 500 Index and the Barclays Capital US Government/Credit Bond Index. The Value Line Income and Growth Fund, Inc. is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Income and Growth Fund, Inc. and the S&P 500 Index* and the Barclays Capital US Government/Credit Bond Index** Performance Data: *** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 12/31/10 10.55 % $ 5 years ended 12/31/10 5.04 % $ 10 years ended 12/31/10 5.26 % $ * The Standard and Poor’s 500 Stock Index is an unmanaged index that is representative of the larger-capitalization stocks traded in the United States. ** The Barclays Capital US Government/Credit Bond Index is an unmanaged index that is generally considered to be representative of U.S. Government and corporate bond activity. *** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Income and Growth Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2010 through December 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/10 Ending account value 12/31/10 Expenses paid during period 7/1/10 thru 12/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.10% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.18% gross of nonrecurring legal fee reimbursement. 5 Value Line Income and Growth Fund, Inc. Portfolio Highlights at December 31, 2010 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets U.S. Treasury Bills, 0.01%, 01/27/11 $ $ 6.0 % U.S. Treasury Notes, 2.00%, 04/15/12 $ $ 2.0 % U.S. Treasury Notes, 2.38%, 04/15/11 $ $ 2.0 % Cellco Partnership / Verizon Wireless, 3.75%, 05/20/11 $ $ 1.3 % BellSouth Corp., 6.00%, 10/15/11 $ $ 1.3 % U.S. Treasury Notes, 3.63%, 02/15/20 $ $ 1.3 % HJ Heinz Finance Co. Guaranteed Notes, 6.63%, 07/15/11 $ $ 1.2 % Walt Disney Co. (The), 5.70%, 07/15/11 $ $ 1.2 % Northrop Grumman Systems Corp. Notes, 7.13%, 02/15/11 $ $ 1.2 % U.S. Treasury Notes, 4.75%, 03/31/11 $ $ 1.2 % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Income and Growth Fund, Inc. Schedule of Investments December 31, 2010 Shares Value COMMON STOCKS (54.7%) CONSUMER DISCRETIONARY (6.4%) Aaron’s, Inc. $ 7,500 Abercrombie & Fitch Co. Class A 25,000 American Eagle Outfitters, Inc. AnnTaylor Stores Corp. * Autoliv, Inc. Bed Bath & Beyond, Inc. * Best Buy Co., Inc. Brinker International, Inc. Buckle, Inc. (The) Cabela’s, Inc. * Cablevision Systems Corp. Class A Carnival Corp. CBS Corp. Class B Chico’s FAS, Inc. Collective Brands, Inc. * Comcast Corp. Class A Corinthian Colleges, Inc. * D.R. Horton, Inc. DIRECTV Class A * 15,000 DISH Network Corp. Class A * Ford Motor Co. * Furniture Brands International, Inc. * GameStop Corp. Class A * Gannett Co., Inc. Gap, Inc. (The) 14,000 Goodyear Tire & Rubber Co. (The) * Harley-Davidson, Inc. 12,000 Harman International Industries, Inc. * Home Depot, Inc. J.C. Penney Company, Inc. Johnson Controls, Inc. KB Home La-Z-Boy, Inc. * Lennar Corp. Class A Lowe’s Cos, Inc. Macy’s, Inc. Mattel, Inc. McDonald’s Corp. Shares Value Meritage Homes Corp. * $ Mohawk Industries, Inc. * Newell Rubbermaid, Inc. News Corp. Class B 22,000 Orient-Express Hotels Ltd. Class A * Penske Auto Group, Inc. * 24,000 PEP Boys-Manny Moe & Jack Polaris Industries, Inc. Pulte Homes, Inc. * 15,000 Royal Caribbean Cruises Ltd. * Sonic Automotive, Inc. Sony Corp. ADR Target Corp. 2,000 Tempur-Pedic International, Inc. * 15,000 Timberland Co. (The) Class A * Time Warner Cable, Inc. Time Warner, Inc. 10,000 TRW Automotive Holdings Corp. * Universal Electronics, Inc. * Walt Disney Co. (The) 12,000 Weight Watchers International, Inc. Wolverine World Wide, Inc. CONSUMER STAPLES (4.9%) Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. Coca-Cola Co. (The) 8,000 Coca-Cola Femsa, S.A.B. de C.V. ADR ConAgra Foods, Inc. 25,000 Constellation Brands, Inc. Class A * 12,000 Corn Products International, Inc. CVS Caremark Corp. Dean Foods Co. * Diageo PLC ADR 15,000 Dr. Pepper Snapple Group, Inc. See Notes to Financial Statements. 7 Value Line Income and Growth Fund, Inc. December 31, 2010 Shares Value 1,000 Fomento Economico Mexicano S.A.B. de C.V. ADR $ General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kraft Foods, Inc. Class A Kroger Co. (The) 3,000 Molson Coors Brewing Co. Class B PepsiCo, Inc. PriceSmart, Inc. Procter & Gamble Co. (The) Safeway, Inc. Sara Lee Corp. Smithfield Foods, Inc. * Spartan Stores, Inc. SUPERVALU, Inc. Sysco Corp. Unilever PLC ADR Wal-Mart Stores, Inc. Walgreen Co. ENERGY (6.8%) 2,000 Alliance Resource Partners, L.P. 6,000 Alpha Natural Resources, Inc. * Apache Corp. Arch Coal, Inc. Atwood Oceanics, Inc. * Baker Hughes, Inc. 10,000 Boardwalk Pipeline Partners L.P. Bristow Group, Inc. * Cameco Corp. 16,000 Canadian Natural Resources Ltd. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Devon Energy Corp. 3,000 Diamond Offshore Drilling, Inc. El Paso Corp. EnCana Corp. Energy Transfer Equity, L.P. Shares Value Energy Transfer Partners L.P. $ 15,000 Ensco International PLC ADR 15,000 Enterprise Products Partners L.P. Exxon Mobil Corp. FMC Technologies, Inc. * Frontline Ltd. Global Industries Ltd. * 15,000 Helix Energy Solutions Group, Inc. * Marathon Oil Corp. Murphy Oil Corp. Nabors Industries Ltd. * National-Oilwell Varco, Inc. Newfield Exploration Co. * Noble Corp. 3,000 Oceaneering International, Inc. * 2,000 Overseas Shipholding Group, Inc. Petroleo Brasileiro S.A. ADR 2,000 Plains All American Pipeline, L.P. 5,000 Plains Exploration & Production Co. * Pride International, Inc. * Rowan Companies, Inc. * Royal Dutch Shell PLC ADR Schlumberger Ltd. StatoilHydro ASA ADR Stone Energy Corp. * Suncor Energy, Inc. Swift Energy Co. * Tidewater, Inc. Total S.A. ADR Transocean Ltd. * Valero Energy Corp. FINANCIALS (4.8%) ACE Ltd. 12,000 AllianceBernstein Holding L.P. Allstate Corp. (The) American Express Co. Ameriprise Financial, Inc. 4,000 Banco Santander Central Hispano S.A. ADR See Notes to Financial Statements. 8 Value Line Income and Growth Fund, Inc. Schedule of Investments Shares Value Bank of America Corp. $ Bank of Montreal 12,000 Bank of New York Mellon Corp. Berkley (W.R.) Corp. Citigroup, Inc. * CNA Financial Corp. * CNO Financial Group, Inc. * Credit Suisse Group ADR Equity Residential 9,000 First American Financial Corp. 10,000 Genworth Financial, Inc. Class A * 12,000 Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Health Care REIT, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Independent Bank Corp. Invesco Ltd. 15,000 Itau Unibanco Banco Multiplo S.A. ADR JPMorgan Chase & Co. 15,000 Knight Capital Group, Inc. Class A * Loews Corp. Manulife Financial Corp. MetLife, Inc. Morgan Stanley 15,000 Nasdaq OMX Group, Inc. (The) * NYSE Euronext 10,000 PNC Financial Services Group, Inc. 17,000 Principal Financial Group, Inc. ProLogis Prudential Financial, Inc. State Street Corp. SunTrust Banks, Inc. 12,000 TD Ameritrade Holding Corp. * U.S. Bancorp UBS AG * United Bankshares, Inc. Shares Value Unum Group $ Wells Fargo & Co. XL Group PLC HEALTH CARE (7.6%) Abbott Laboratories Aetna, Inc. Alere, Inc. * Amgen, Inc. * Baxter International, Inc. Becton, Dickinson & Co. 4,000 Bio-Rad Laboratories, Inc. Class A * Biogen Idec, Inc. * Bristol-Myers Squibb Co. CIGNA Corp. Coventry Health Care, Inc. * Covidien PLC Eli Lilly & Co. Forest Laboratories, Inc. * Gilead Sciences, Inc. * GlaxoSmithKline PLC ADR Health Net, Inc. * Humana, Inc. * Immucor, Inc. * Johnson & Johnson Kinetic Concepts, Inc. * 10,000 Laboratory Corporation of America Holdings * Life Technologies Corp. * Lincare Holdings, Inc. Medtronic, Inc. Merck & Co., Inc. Meridian Bioscience, Inc. Novartis AG ADR PerkinElmer, Inc. Pfizer, Inc. PSS World Medical, Inc. * Quest Diagnostics, Inc. Sanofi-Aventis ADR STERIS Corp. Teleflex, Inc. 20,000 Teva Pharmaceutical Industries Ltd. ADR 12,500 Thermo Fisher Scientific, Inc. * See Notes to Financial Statements. 9 Value Line Income and Growth Fund, Inc. December 31, 2010 Shares Value UnitedHealth Group, Inc. $ 10,000 Varian Medical Systems, Inc. * 15,000 Watson Pharmaceuticals, Inc. * WellCare Health Plans, Inc. * WellPoint, Inc. * Zimmer Holdings, Inc. * INDUSTRIALS (8.3%) ABB Ltd. ADR * AGCO Corp. * AMR Corp. * Avery Dennison Corp. Babcock & Wilcox Co. * Barnes Group, Inc. Belden CDT, Inc. Boeing Co. (The) 8,000 Canadian National Railway Co. 6,000 Canadian Pacific Railway Ltd. Chart Industries, Inc. * 12,000 Chicago Bridge & Iron Co. N.V. * CIRCOR International, Inc. CNH Global N.V. * CSX Corp. Cummins, Inc. Curtiss-Wright Corp. Danaher Corp. Delta Air Lines, Inc. * DryShips, Inc. * 4,000 Dun & Bradstreet Corp. (The) Dycom Industries, Inc. * Eaton Corp. Embraer SA ADR Emerson Electric Co. FedEx Corp. Flowserve Corp. Fluor Corp. Foster Wheeler AG * FTI Consulting, Inc. * General Cable Corp. * General Dynamics Corp. Shares Value General Electric Co. $ Harbin Electric, Inc. * Hexcel Corp. * Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Interface, Inc. Class A ITT Corp. JetBlue Airways Corp. * Kennametal, Inc. 20,000 Koninklijke Philips Electronics N.V. 8,000 L-3 Communications Holdings, Inc. 2,000 Lincoln Electric Holdings, Inc. Lockheed Martin Corp. 15,000 McDermott International, Inc. * Monster Worldwide, Inc. * Norfolk Southern Corp. Northrop Grumman Corp. Owens Corning, Inc. * Pall Corp. Parker Hannifin Corp. Pentair, Inc. Raytheon Co. Republic Services, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Ryder System, Inc. Southwest Airlines Co. Terex Corp. * Textron, Inc. Thomas & Betts Corp. * Trinity Industries, Inc. Tyco International Ltd. Union Pacific Corp. 22,000 United Continental Holdings, Inc. * United Technologies Corp. Waste Management, Inc. 12,000 Watts Water Technologies, Inc. Class A WESCO International, Inc. * See Notes to Financial Statements. 10 Value Line Income and Growth Fund, Inc. Schedule of Investments Shares Value INFORMATION TECHNOLOGY(7.5%) Accenture PLC Class A $ Adobe Systems, Inc. * Advanced Micro Devices,Inc. * Amdocs Ltd. * Analog Devices, Inc. Anixter International, Inc. Arrow Electronics, Inc. * Automatic Data Processing,Inc. Avnet, Inc. * AVX Corp. BMC Software, Inc. * CA, Inc. Celestica, Inc. * Check Point Software Technologies Ltd. * Cisco Systems, Inc. * Cognizant Technology Solutions Corp. Class A * Computer Sciences Corp. CoreLogic, Inc. Corning, Inc. CSG Systems International,Inc. * Dell, Inc. * DST Systems, Inc. EMC Corp. * Flextronics International Ltd. * Google, Inc. Class A * Harmonic, Inc. * Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. International Rectifier Corp. * Jabil Circuit, Inc. LaserCard Corp. * Lender Processing Services,Inc. Lexmark International, Inc.Class A * Linear Technology Corp. Maxwell Technologies, Inc. * Shares Value MEMC Electronic Materials, Inc. * $ Microchip Technology, Inc. Micron Technology, Inc. * Microsoft Corp. Motorola, Inc. * Nokia Oyj ADR Novellus Systems, Inc. * Nuance Communications, Inc. * NVIDIA Corp. * Oracle Corp. OSI Systems, Inc. * Plantronics, Inc. Plexus Corp. * SAIC, Inc. * Seagate Technology * STEC, Inc. * STMicroelectronics N.V. SunPower Corp. Class A * Suntech Power Holdings Co. Ltd. ADR * Symantec Corp. * Take-Two Interactive Software, Inc. * Texas Instruments, Inc. Tyco Electronics Ltd. Western Digital Corp. * Western Union Co. (The) Xerox Corp. MATERIALS (3.1%) AK Steel Holding Corp. Alumina Ltd. ADR AngloGold Ashanti Ltd. ADR ArcelorMittal Arch Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cabot Corp. Cemex S.A. de C.V. ADR * Commercial Metals Co. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Ferro Corp. * See Notes to Financial Statements. 11 Value Line Income and Growth Fund, Inc. December 31, 2010 Shares Value Freeport-McMoRan Copper & Gold, Inc. $ Globe Specialty Metals, Inc. Harmony Gold Mining Company Ltd. ADR Headwaters, Inc. * Huntsman Corp. International Paper Co. Mechel ADR Methanex Corp. Mosaic Co. (The) Myers Industries, Inc. Nalco Holding Co. Newmont Mining Corp. OM Group, Inc. * Owens-Illinois, Inc. * Packaging Corp. of America POSCO ADR Rio Tinto PLC ADR Sociedad Quimica y Minera de Chile S.A. ADR Sterlite Industries (India) Ltd. ADR Syngenta AG ADR Titanium Metals Corp. * Vale SA ADR Walter Energy, Inc. Yamana Gold, Inc. TELECOMMUNICATION SERVICES (1.1%) AT&T, Inc. BT Group PLC ADR Frontier Communications Corp. Millicom International Cellular S.A. PT Telekomunikasi Indonesia ADR Telecom Corporation of New Zealand Ltd. ADR Turkcell Iletisim Hizmetleri AS ADR Verizon Communications, Inc. VimpelCom Ltd. ADR Vodafone Group PLC ADR Shares Value UTILITIES (4.2%) AES Corp. (The) * $ ALLETE, Inc. American Electric Power Company, Inc. American States Water Co. California Water Service Group CenterPoint Energy, Inc. CMS Energy Corp. Companhia Energetica de Minas Gerais ADR Dominion Resources, Inc. Energen Corp. Exelon Corp. Ferrellgas Partners, L.P. FirstEnergy Corp. IDACORP, Inc. NRG Energy, Inc. * OGE Energy Corp. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Sempra Energy Southern Co. TECO Energy, Inc. Veolia Environnement ADR Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $141,694,852) (54.7%) PREFERRED STOCKS (0.6%) FINANCIALS (0.6%) Bank of America Corp. Series L, 7.25% * Citigroup, Inc. 7.50% Ford Motor Company Capital Trust II 6.50% Health Care REIT, Inc. Series F 7.625% * HSBC Holdings PLC Series A 6.20% * MetLife, Inc. Series B 6.50% * See Notes to Financial Statements. 12 Value Line Income and Growth Fund, Inc. Schedule of Investments Principal Amount Value TOTAL PREFERRED STOCKS (Cost $1,989,233) (0.6%) $ U.S. TREASURY OBLIGATIONS (13.6%) $ U.S. Treasury Bills, 0.01%, 1/27/11 U.S. Treasury Notes, 4.75%, 3/31/11 U.S. Treasury Notes, 2.38%, 4/15/11 (1) U.S. Treasury Notes, 2.00%, 4/15/12 (1) U.S. Treasury Notes, 1.88%, 7/15/15 (1) U.S. Treasury Notes, 3.63%, 2/15/20 TOTAL U.S. TREASURY OBLIGATIONS (Cost $44,083,398) (13.6%) CORPORATE BONDS & NOTES (12.1%) BASIC MATERIALS (0.7%) Alcoa, Inc., Senior Notes, 6.00%, 7/15/13 Southern Copper Corp., 6.38%, 7/27/15 COMMUNICATIONS (3.8%) BellSouth Corp., 6.00%, 10/15/11 Cellco Partnership / Verizon Wireless, 3.75%, 5/20/11 Walt Disney Co. (The), 5.70%, 7/15/11 CONSUMER, CYCLICAL (0.6%) Marriott International, 5.81%, 11/10/15 Whirlpool Corp., 6.13%, 6/15/11 CONSUMER, NON-CYCLICAL (3.1%) HJ Heinz Co., Guaranteed Notes, 6.63%, 7/15/11 Principal Amount Value $ Humana, Inc., Senior Notes, 6.45%, 6/1/16 $ Kraft Foods, Inc., 5.63%, 11/1/11 R. R. Donnelley & Sons Co., Notes, 6.13%, 1/15/17 WellPoint, Inc., Notes, 5.00%, 1/15/11 FINANCIAL (0.8%) General Electric Capital Corp., 5.50%, 11/15/11 Lehman Brothers Holdings, Inc., 5.63%, 1/24/13 (2) ProLogis, 6.25%, 3/15/17 INDUSTRIAL (1.7%) Commercial Metals Co., Notes, 6.50%, 7/15/17 Northrop Grumman Systems Corp., Notes, 7.13%, 2/15/11 Tyco Electronics Group S.A., Senior Notes, 6.00%, 10/1/12 TECHNOLOGY (1.4%) Hewlett-Packard Co., 2.25%, 5/27/11 National Semiconductor Corp., Senior Notes, 6.15%, 6/15/12 TOTAL CORPORATE BONDS & NOTES (Cost $39,934,838) (12.1%) CONVERTIBLE CORPORATE BONDS & NOTES (7.7%) BASIC MATERIALS (0.3%) Ferro Corp., Senior Notes, 6.50%, 8/15/13 See Notes to Financial Statements. 13 Value Line Income and Growth Fund, Inc. December 31, 2010 Principal Amount Value COMMUNICATIONS (0.8%) $ Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 $ Leap Wireless International, Inc. 4.50%, 7/15/14 NII Holdings, Inc. 3.13%, 6/15/12 CONSUMER, CYCLICAL (0.5%) AMR Corp., 6.25%, 10/15/14 Tech Data Corp., Senior Debentures, 2.75%, 12/15/26 CONSUMER, NON-CYCLICAL (2.1%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 Cubist Pharmaceuticals, Inc. 2.25%, 6/15/13 Euronet Worldwide, Inc., Senior Debentures, 3.50%, 10/15/25 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.25%, 8/15/25 Omnicare, Inc., 3.25%, 12/15/35 ENERGY (1.4%) Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., Senior Notes, 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 Principal Amount Value $ Transocean, Inc., Senior Notes Series C, 1.50%, 12/15/37 $ FINANCIAL (0.4%) NASDAQ OMX Group, Inc. (The), Senior Notes, 2.50%, 8/15/13 INDUSTRIAL (0.8%) General Cable Corp., Senior Notes, 1.00%, 10/15/12 SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TECHNOLOGY (1.4%) Advanced Micro Devices, Inc., Senior Notes Convertible, 5.75%, 8/15/12 Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $23,310,681) (7.7%) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%) Federal National Mortgage Association, 6.00%, 6/25/16 See Notes to Financial Statements. 14 Value Line Income and Growth Fund, Inc. Schedule of Investments Principal Amount Value TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $275,068) (0.1%) $ TOTAL INVESTMENT SECURITIES (88.8%) (Cost $251,288,070) SHORT-TERM INVESTMENTS (10.8%) COMMERCIAL PAPER (1.2%) $ Google, Inc., 0,19%, 2/2/11 $ REPURCHASE AGREEMENTS (9.6%) With Morgan Stanley, 0.06%, dated 12/31/10, due 01/03/11, delivery value $32,100,161 (collateralized by $30,575,000U.S. Treasury Notes 3.1250%, due 08/31/13, with a value of $32,760,173) TOTAL SHORT-TERM INVESTMENTS (Cost $36,099,324) (10.8%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.4%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($332,695,121 ÷ 39,319,035 shares outstanding) $ * Non-income producing. Treasury Inflation Protected Security (TIPS). Security currently in default. ADR American Depositary Receipt. See Notes to Financial Statements. 15 Value Line Income and Growth Fund, Inc. Statement of Assets and Liabilities at December 31, 2010 Assets: Investment securities, at value (Cost - $251,288,070) $ Short-Term investments (Cost - $36,099,324) Cash Interest and dividends receivable Receivable for capital shares sold Prepaid expenses Receivable for securities sold Other receivable Total Assets Liabilities: Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 100,000,000, outstanding 39,319,035 shares) $ Additional paid-in capital Distributions in excess of net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($332,695,121 ÷ 39,319,035 shares outstanding) $ Statement of Operations for the Year Ended December 31, 2010 Investment Income: Dividends (net of foreign withholding tax of $68,176) $ Interest (net of foreign withholding tax of $263) Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Custodian fees Directors’ fees and expenses Insurance Registration and filing fees Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 16 Value Line Income and Growth Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2010 and 2009 Year Ended December 31, 2010 Year Ended December 31, 2009 Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency (13,842,418 ) Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income (4,236,481 ) (4,648,516 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (65,751,079 ) (64,986,456 ) Net decrease in net assets from capital share transactions (36,717,909 ) (29,061,992 ) Total Increase/(Decrease) in Net Assets (7,514,400 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income and undistributed net investment income, respectively, at end of year $ $ See Notes to Financial Statements. 17 Value Line Income and Growth Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Income and Growth Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is income, as high and dependable as is consistent with reasonable risk. Capital growth to increase total return is a secondary objective. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at date of purchase are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. The Fund follows the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. 18 Value Line Income and Growth Fund, Inc. December 31, 2010 Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
